Case 1:21-cv-02430-PAB Document 10 Filed 09/13/21 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 21-cv-02430-PAB

TERI GORAKOWSKI,

       Plaintiff,

v.

ALLSTATE FIRE CASUALTY INSURANCE COMPANY d/b/a ALLSTATE INDEMNITY
COMPANY d/b/a ALLSTATE INSURANCE COMPANY,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendant Allstate Fire Casualty

Insurance Company’s Notice of Removal [Docket No. 1]. Defendant asserts that the

Court has jurisdiction pursuant to 28 U.S.C. § 1332. Docket No. 1 at 2, ¶ 4.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & Cnty. of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Gr. Brit. PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the
Case 1:21-cv-02430-PAB Document 10 Filed 09/13/21 USDC Colorado Page 2 of 4




requirement by failing to challenge jurisdiction.” Ins. Corp. of Ir. v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (citations omitted). Finally, delay in

addressing the issue only compounds the problem if, despite much time and expense

having been dedicated to the case, a lack of jurisdiction causes it to be dismissed. See

U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW, 2009 WL

2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendant asserts that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Docket No. 1 at 2, ¶ 4. Pursuant to that section, “district courts shall

have original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.” 28 U.S.C. § 1332(a). “For purposes of federal diversity jurisdiction,

an individual’s state citizenship is equivalent to domicile.” Smith v. Cummings, 445 F.3d

1254, 1259 (10th Cir. 2006). “To establish domicile in a particular state, a person must

be physically present in the state and intend to remain there.” Id. at 1260. The

allegations regarding the citizenship of plaintiff, however, are not well-pled.

       The Notice of Removal asserts that plaintiff is “a citizen of Colorado” and, in

support, cites paragraph one of plaintiff’s complaint and a traffic accident report.

Docket No. 1 at 3, ¶ 8. Paragraph one of the complaint states that “[a]t all times

relevant,” plaintiff “resided in El Paso County, State of Colorado.” Docket No. 1-1 at 1,

¶ 1. Residency, however, is not synonymous with domicile, see Miss. Band of Choctaw



                                             2
Case 1:21-cv-02430-PAB Document 10 Filed 09/13/21 USDC Colorado Page 3 of 4




Indians v. Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous

with ‘residence,’ and one can reside in one place but be dom iciled in another.”)

(citations omitted)), and only the latter is determinative of a party’s citizenship. See

Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir. 1972) (“[A]llegations of mere

‘residence’ may not be equated with ‘citizenship’ for the purposes of establishing

diversity.”). Courts are to consider the “totality of the circumstances” to determine a

party’s domicile. Middleton v. Stephenson, 749 F.3d 1197, 1200–01 (10th Cir. 2014);

cf. Dumas v. Warner Literary Grp., LLC, No. 16-cv-00518-RM-NYW, 2016 WL

10879185, at *2 (D. Colo. Apr. 29, 2016) (stating that courts consider a number of

factors in determining a party’s citizenship, including “voter registration and voting

practices”). Voter registration is persuasive evidence of a person’s citizenship because

an individual registering to vote often must declare, under penalty of perjury, that he or

she has been a resident of the state for a period of time before registration and that the

address provided on the registration is the registrant’s only place of residence. See

Searle v. CryoHeart Lab’ys, Inc., No. 20-cv-03830-PAB, 2021 WL 1589268, at *2–3 (D.

Colo. Apr. 22, 2021) (describing Colorado voter registration requirements and

explaining why voter registration and voting practices are strong evidence of

citizenship).

       Moreover, the traffic accident report provides no support for defendant’s

allegations of plaintiff’s citizenship. Citizenship is determined at the time of filing, not

the time of the accident. See Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567,

570 (2004) (“It has long been the case that ‘the jurisdiction of the court depends upon



                                               3
Case 1:21-cv-02430-PAB Document 10 Filed 09/13/21 USDC Colorado Page 4 of 4




the state of things at the time of the action brought.’” (quoting Mollan v. Torrance, 22

U.S. 537, 539 (1824)); Macias v. Twin City Fire Ins. Co., No. 19-cv-00742-PAB, 2019

WL 1594255, at *1 (D. Colo. Apr. 15, 2019) (f inding that police report from underlying

accident listing defendant’s address was insufficient to prove defendant’s citizenship).

Moreover, other than plaintiff’s address at the time of the accident, which is not by itself

relevant, there is no other information that is relevant to citizenship.

       Because the allegations regarding the citizenship of plaintiff are not well-pled, the

Court is unable to determine plaintiff’s citizenship and whether the Court has

jurisdiction. See United States ex rel. General Rock & Sand Corp. v. Chuska Dev.

Corp., 55 F.3d 1491, 1495 (10th Cir. 1995) (“The party seeking the exercise of

jurisdiction in his favor must allege in his pleading the facts essential to show

jurisdiction.” (quotations omitted)). It is therefore

       ORDERED that, on or before October 4, 2021, defendant shall show cause why

this case should not be remanded due to the Court’s lack of subject matter jurisdiction.



       DATED September 13, 2021.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               4
